NUMBER 13-08-00437-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI -- EDINBURG




IN RE IGNACIO VILLARREAL CANTU, 
FERNANDO VILLARREAL CANTU, CONSUELO VILLARREAL CANTU, 

AND MARTHA GUADALUPE VILLARREAL CANTU




On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela 

Memorandum Opinion Per Curiam (1)


 Relators, Ignacio Villarreal Cantu, Fernando Villarreal Cantu, Consuelo Villarreal
Cantu, and Martha Guadalupe Villarreal Cantu, filed a petition for writ of mandamus and
motion for emergency temporary relief on July 14, 2008.  Through this original proceeding,
relators seek to compel the trial court to vacate various orders pertaining to the
guardianship of Raquel Cantu de Villarreal, an incapacitated person.
	On July 15, 2008, this Court granted the motion for emergency temporary relief and
ordered all proceedings in the trial court stayed.  The Court further requested that the real
parties in interest file a response to the petition for writ of mandamus within ten days.  That
same day, real parties in interest, Raquel Villarreal, Marcelo Villarreal, and Carlos
Villarreal, filed a motion for reconsideration of the stay, which was denied by the Court on
July 17, 2008.  On July 25, 2008, these same parties filed an "Emergency Motion for Leave
to Determine Motion to Disqualify and Remove Guardian and to Compel Deposit of
Misapplied Funds to the Trial Court's or this Court's Registry".  On July 28, 2008, real
parties also filed a motion for extension of time to file their response to the petition for writ
of mandamus. (2)
	The Court, having examined and fully considered the petition for writ of mandamus
and further pleadings filed herein, is of the opinion that relators have not shown themselves
entitled to the relief sought.  Accordingly, the stay previously imposed by this Court is
LIFTED.  See Tex. R. App. P. 52.10(b) ("Unless vacated or modified, an order granting
temporary relief is effective until the case is finally decided.").  The emergency motion for
leave and the motion for extension of time filed by the real parties in interest, are
DISMISSED as moot, as are any other pending motions.  The petition for writ of
mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 


									PER CURIAM
Memorandum Opinion delivered and 
filed this 30th day of July, 2008.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  This motion for extension of time was mistakenly filed in cause number 13-08-00408, a related
appeal in this Court.  See In the Guardianship of Raquel Cantu De Villarreal, an Incapacitated Person, No.
13-08-00408-CV.